

Exhibit 10.20
Execution Version
 
CONTRIBUTION AGREEMENT
 
dated as of February 26, 2008
 
among
 
GENERAL MOLY, INC.,
 
NEVADA MOLY, LLC,
 
EUREKA MOLY, LLC
 
and
 
POS-MINERALS CORPORATION
 
CONTRIBUTION AGREEMENT; SOLO COVER PAGE
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



     
Page
       
ARTICLE I DEFINITIONS; INTERPRETATION
 
2
1.1
Definitions
 
2
1.2
Interpretation
 
9
       
ARTICLE II CONTRIBUTIONS; CLOSING
 
10
2.1
General Moly Contributions of Assets
 
10
2.2
General Moly Contribution of LLC Interest
 
11
2.3
POS-Minerals Contribution
 
12
2.4
Pre-Closing Date Expenditures.
 
12
2.5
Closing
 
14
2.6
Closing Deliveries.
 
14
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
17
3.1
Representations and Warranties of the GMO Parties
 
17
3.2
Representations and Warranties of POS-Minerals
 
25
       
ARTICLE IV COVENANTS
 
27
4.1
Confidentiality
 
27
4.2
Expenses; Transfer Taxes.
 
28
4.3
Press Releases and Public Announcements
 
28
4.4
Further Assurances
 
28
 
     
ARTICLE V INDEMNIFICATION
 
28
5.1
Survival of Representations and Warranties
 
28
5.2
Indemnification
 
29
5.3
Procedures.
 
31
5.4
Insurance Proceeds
 
32
5.5
Obligations of General Moly and Nevada Moly
 
33
       
ARTICLE VI MISCELLANEOUS
 
33
6.1
Entire Agreement; Successors and Assigns
 
33
6.2
Governing Law; Language
 
33
6.3
Resolution of Disputes
 
33
6.4
Headings
 
34
6.5
Notices
 
34
6.6
Severability
 
36
6.7
Waiver
 
36
6.8
Assignment and Binding Effect
 
36
6.9
No Benefit to Others
 
36
6.10
Counterparts
 
36
6.11
Rules of Construction
 
37
6.12
No Partnership
 
37
6.13
No Sovereign Immunity.
 
37
6.14
Legal Relationships.
 
37

 
CONTRIBUTION AGREEMENT; TABLE OF CONTENTS; Page i

--------------------------------------------------------------------------------


 
TABLE OF SCHEDULES AND EXHIBITS
 
EXHIBITS    
 
Exhibit A
Form of LLC Agreement
Exhibit B
Form of Assignment of LLC Interest
Exhibit C
Form of POSCAN Guaranty
Exhibit D
Form of Opinion of Broughton Law Corporation
Exhibit E
Executed Conveyance Documents
Exhibit E-1
Mineral Deed
Exhibit E-2
Bill of Sale and Assignment
Exhibit E-3
Assignment of Project Lease
Exhibit E-4
Assignment of Office Lease
Exhibit E-5
Deed of Real Property
Exhibit E-6
KVR Water Lease
Exhibit E-7
Assumption Agreement
Exhibit F
Example Calculation of Pre-Closing Date Payment Amount
Exhibit G
Volume I of Bankable Feasibility Study

 
SCHEDULES
 
Schedule I
Contributed Assets
Schedule I-1
Mineral Properties
Schedule I-2
Water Rights
Schedule I-3
Material Contracts
Schedule I-4
Leased Real Property
Schedule I-5
Owned Real Property
Schedule I-6
Vehicles and Equipment
Schedule I-7
Permits, Permit Applications and Bonds
Schedule I-8
Other Assets
Schedule II
Assumed Liabilities
Schedule 2.1(b)
Pending Approvals
Schedule 2.3(a)(i)
Wire Transfer Instructions
Schedule 2.4
Underfunded 2007 Payment Amount Schedule
Schedule 3.1(e)
Obtained Authorizations and Government Approvals
Schedule 3.1(j)(i)
Compliance with Laws
Schedule 3.1(j)(vi)
Conflicting Claims
Schedule 3.1(j)(viii)
Environmental Matters
Schedule 3.1(j)(x)
Insurance Policies



CONTRIBUTION AGREEMENT; TABLE OF CONTENTS; Page ii

--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT
 
This Contribution Agreement is dated as of February 26, 2008, by and among:
 
GENERAL MOLY, INC., a Delaware corporation and successor-by-merger to Idaho
General Mines, Inc. (“General Moly”);
 
NEVADA MOLY, LLC, a Delaware limited liability company (“Nevada Moly”, and
together with General Moly, individually referred to as a “GMO Party”, and
collectively as the “GMO Parties”);
 
EUREKA MOLY, LLC, a Delaware limited liability company (the “Company”); and
 
POS-MINERALS CORPORATION, a Delaware corporation (“POS-Minerals”).
 
The GMO Parties, the Company and POS-Minerals are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used and not otherwise defined in this Agreement have the respective meanings
ascribed thereto in Article I.
 
RECITALS
 
A. General Moly owns (i) 100% of the issued and outstanding limited liability
company membership interests of the Company and (ii) 100% of the issued and
outstanding limited liability company membership interests of Nevada Moly.
General Moly, pursuant to the Conveyance Documents, has contributed the
Contributed Assets to the Company, in exchange for the issuance to General Moly
of its 100% interest in the Company and the assumption by the Company of the
Assumed Liabilities.
 
B. POS-Minerals desires to make the POS-Minerals Initial Contribution to the
Company as described in Article IV of the LLC Agreement, in exchange for the
issuance to POS-Minerals of the limited liability company membership interest to
be issued to POS-Minerals pursuant to the LLC Agreement (the “Eureka POS LLC
Interest”).
 
C. General Moly desires to contribute its entire limited liability company
membership interest in the Company to Nevada Moly, such that immediately after
such contribution and the issuance to POS-Minerals of the Eureka POS LLC
Interest, Nevada Moly will own the limited liability company membership interest
described as being owned by Nevada Moly pursuant to the LLC Agreement (the
“Eureka GMO LLC Interest”).
 
AGREEMENT
 
In consideration of the mutual promises, covenants and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
CONTRIBUTION AGREEMENT; Page 1

--------------------------------------------------------------------------------


 
ARTICLE I
DEFINITIONS; INTERPRETATION
 
1.1 Definitions. For purposes of this Agreement, the following terms have the
following meanings:
 
“Accounting Procedure” means the “Accounting Procedure” as such term is defined
in the LLC Agreement.
 
“Act” means the “Act” as such term is defined in the LLC Agreement.
 
“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, the Company shall
not be considered an Affiliate of any of the GMO Parties or POS-Minerals or any
of their respective Affiliates.
 
“Agreement” means this Contribution Agreement and all Exhibits and Schedules
hereto, which are hereby incorporated herein by this reference.
 
“Applications to Change” has the meaning set forth in the KVR Water Lease.
 
“Assignment of LLC Interest” means the Contribution and Assignment of Limited
Liability Company Interest, from General Moly to the Company, to be executed and
delivered at the Closing, substantially in the form of Exhibit B.
 
“Authorizations” means resolutions, approvals or consents of third parties,
creditors, shareholders, partners and members, excluding any Government
Approvals.
 
“Business Account” means the “Business Account” as such term is defined in the
LLC Agreement.
 
“Business Day” means any day other than Saturday, Sunday, and a day on which
banks in Denver, Colorado, U.S. or Seoul, Republic of Korea are required or
permitted by Law to close.
 
“Code” means the Internal Revenue Code of 1986. Any reference herein to a
specific section or sections of the Code shall be deemed to include a reference
to any corresponding provision of future Law.
 
“Confidential Information” means “Confidential Information” as such term is
defined in the Confidentiality Agreement.
 
“Confidentiality Agreement” means the Mutual Nondisclosure Agreement, dated as
of April 24, 2007, among POSCO, a Korean corporation, POSCAN and General Moly.
 
CONTRIBUTION AGREEMENT; Page 2

--------------------------------------------------------------------------------


 
“Continuing Obligations” means the “Continuing Obligations” as such term is
defined in the LLC Agreement.
 
“Contributed Assets Value” means the “Contributed Assets Value” as such term is
defined in the LLC Agreement.
 
“Contribution Date” means 12:01 a.m., January 1, 2008.
 
“Dollars” or “$” means the lawful currency of the U.S.
 
“Encumbrance” means mortgages, deeds of trust, security interests, pledges,
liens, net profits interests, royalties or overriding royalty interests, other
payments out of production, or other burdens of any nature.
 
“Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
release of pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances as wastes into the environment, including ambient air, surface water
and groundwater; and all other laws relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.
 
“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, Judgments, amounts paid in
settlement, assessments, costs, disbursements or expenses (including attorneys’
fees and costs, experts’ fees and costs, and consultants’ fees and costs) of any
kind or of any nature whatsoever that are asserted against the Company, by any
Person other than Nevada Moly or POS-Minerals, alleging liability (including
liability for studies, testing or investigatory costs, cleanup costs, response
costs, removal costs, remediation costs, containment costs, restoration costs,
corrective action costs, closure costs, reclamation costs, natural resource
damages, property damages, business losses, personal injuries, penalties or
fines) arising out of, based on or resulting from (a) the presence, release,
threatened release, discharge or emission into the environment of any hazardous
materials or substances existing or arising on, beneath or above the Contributed
Assets and/or emanating or migrating and/or threatening to emanate or migrate
from the Contributed Assets to off-site properties; (b) physical disturbance of
the environment; or (c) the violation or alleged violation of any Environmental
Laws.
 
“GAAP” means generally accepted accounting principles as used in the U.S.
 
“Governing Documents” means the articles or certificate of incorporation or
formation, organization or association, general or limited partnership
agreement, limited liability company or operating agreement, bylaws or other
incorporation or governing documents of any Person.
 
“Government Approval” means any authorization, consent, approval, ruling,
tariff, rate, certification, exemption, registration, declaration, application,
or filing, variance, claim, Judgment, decree, sanction, or publication of, by or
with, any notice to, any declaration of or with, or any registration by or with,
or any other action or deemed action by or on behalf of, any Governmental
Authority.
 
“Governmental Authority” means any domestic or foreign national, regional or
local, court, governmental department, commission, authority, central bank,
board, bureau, agency, official or other instrumentality exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
CONTRIBUTION AGREEMENT; Page 3

--------------------------------------------------------------------------------


 
“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by Law to locate and
hold unpatented mining claims.
 
“Hedge Instrument” means (a) any currency swap agreement, option contract,
future contract, option on futures contract, spot or forward contract or other
agreements to purchase or sell currency or any other arrangement entered into by
a Person to hedge such Person’s exposure or to speculate on movements in rates
of exchange of currencies; (b) any interest rate swap, option contract, futures
contract, options on futures contract, cap, floor, collar or any other similar
hedging arrangements entered into by a Person to hedge such Person’s exposure to
or to speculate on movements in interest rates; (c) any forward purchase,
forward sale, put option, synthetic put option, call option, collar or any other
arrangement relating to commodities entered into by a Person to hedge such
Person’s exposure to or to speculate on commodity prices; and (d) any other
derivative transaction or hedging arrangement of any type or nature whatsoever
that is the subject at any time of trading in the over-the-counter derivatives
market.
 
“Idaho General” means Idaho General Mines, Inc., which by corporate merger and
name change effective October 8, 2007 became General Moly.
 
“Indebtedness” means, without duplication, (a) all obligations created, issued
or incurred for borrowed money (whether by loan, the issuance and sale of debt
securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such other Person); (b) all obligations to pay the deferred purchase price
or acquisition price of property or services (other than accrued expenses and
trade accounts payable incurred in the ordinary course of business), (c) all
obligations to pay money evidenced by a note, bond, debenture or similar
instrument; (d) all reimbursement obligations in respect of letters of credit or
similar instruments issued or accepted by banks and other financial
institutions; (e) all payment obligations under any Hedge Instrument to the
extent constituting a liability under GAAP; and (f) all obligations of another
Person of the type listed in clauses (a) through (e) of this definition, payment
of which is guaranteed by or secured by Encumbrances on the property of such
Person (with respect to Encumbrances, to the extent of the value of property
pledged pursuant to such Encumbrances if less than the amount of such
obligations).
 
“Indemnified Party” means a Party entitled to indemnification under Article V.
 
CONTRIBUTION AGREEMENT; Page 4

--------------------------------------------------------------------------------


 
“Indemnifying Party” means a Party obligated to indemnify another Party under
Article V.
 
“Initial Contribution” means “Initial Contribution” as such term is defined in
the LLC Agreement.
 
“Judgment” means any judgment, writ, order, decree, injunction, award,
restraining order or ruling of or by any court, judge, justice, arbitrator or
magistrate, including any bankruptcy court or judge, and any writ, order, decree
or ruling of or by any Governmental Authority.
 
“Knowledge” means (a) with respect to any of the GMO Parties, the actual
knowledge of Bruce Hansen, Dave Chaput or Andrew Russell, and (b) with respect
to POS-Minerals, the actual knowledge of Myoung-Kyun Kim or Steve (S.H.) Ha.
“Known” or “Know” when capitalized herein have a correlative meaning.
 
“Kobeh Valley Ranch” means Kobeh Valley Ranch, LLC, a Nevada limited liability
company of which General Moly owns 100% of the issued and outstanding limited
liability company membership interests.
 
“Law” means all applicable foreign, domestic, national, federal, state and local
laws (statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, proclamations,
instructions, requests and other governmental restrictions, including permits
and other similar requirements, whether legislative, municipal, administrative
or judicial in nature.
 
“Legal Proceeding” means any private or governmental action, suit, complaint,
arbitration, legal or judicial or administrative proceeding or investigation,
whether civil, criminal or of any other nature.
 
“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, between Nevada Moly and POS-Minerals, to be executed
and delivered at the Closing, substantially in the form of Exhibit A.
 
“Losses” means losses, liabilities, damages, dues, deficiencies, assessments,
Liens, fines, interest, penalties, including with respect to Taxes, costs,
expenses and obligations, including amounts reasonably paid in settlement,
prosecuting, defending or otherwise, and reasonable legal, accounting, experts
and other fees, costs and expenses, in connection with claims, actions, suits,
proceedings, hearings, investigations, charges, complaints, demands, injunctions
and Judgments.
 
“Manager” means the “Manager” as such term is defined in the LLC Agreement.
 
CONTRIBUTION AGREEMENT; Page 5

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means a material adverse effect on (a) the Contributed
Assets and the Assumed Liabilities, taken as a whole, or (b) the ability of any
of the GMO Parties or the Company to consummate the transactions provided for in
this Agreement and the other Transaction Documents or to perform their
respective obligations hereunder and thereunder; provided, that none of the
following shall or will be deemed to constitute, and shall not be taken into
account in determining the occurrence of, a Material Adverse Effect: (i) the
Transaction Documents or the announcement thereof, or any effect or change that
results from the taking of any action required or specifically permitted
pursuant to this Agreement or any other Transaction Documents; (ii) any effect
or change that results from any change in the economy of the world, the U.S.,
Canada, the Republic of Korea or any region thereof, any regulatory or political
conditions, any change in currency exchange rates, or the mining, refining or
manufacturing industries in general; (iii) any effect or change that results
from any unilateral action taken by POS-Minerals or any of its Affiliates not
provided for by this Agreement or the transactions provided for herein; (iv)
acts or war, insurrection, sabotage or terrorism; or (v) any effect or change in
the financial, banking or securities markets (including any suspension of
trading in, or limitations on prices for, securities on any national or regional
securities exchange).
 
“Member” means a “Member” as such term is defined in the LLC Agreement. As of
immediately after the Closing, the Members are Nevada Moly and POS-Minerals.
 
“Operations” means the activities to be carried out by the Company under the LLC
Agreement.
 
“Order” means any writ, Judgment, decree, injunction or similar order of any
Governmental Authority or any other Person (in each such case, whether
preliminary or final) applicable to the Operations or the Closing.
 
“Permitted Encumbrances” means, with respect to any Person, the following:
(a) Encumbrances for Taxes, Governmental Fees, assessments or other governmental
charges or levies not yet due and payable or that are being contested in good
faith through appropriate proceedings; (b) Encumbrances of carriers,
warehousemen, mechanics, materialmen and landlords incurred in the ordinary
course of business for sums not yet due or that are being contested in good
faith through appropriate proceedings; (c) Encumbrances incurred in the ordinary
course of business in connection with workmen’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, legal privileges, leases, bank
guarantees, letters of credit and contracts, agreements, leases, purchase orders
and other agreements (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on surety or appeal bonds;
(d) purchase money security interests or Encumbrances on property acquired or
held by such Person in the ordinary course of business to secure the purchase
price of such property or to secure Indebtedness incurred for the purpose of
financing the acquisition of such property; (e) easements, restrictions and
other minor defects of title that are not, in the aggregate, material or which
do not, individually or in the aggregate, materially and adversely affect the
value of the property affected thereby or the use thereof for its intended
purpose; (f) the Material Contracts; (g) Encumbrances set forth on any of the
Schedules; and (h) subject to Section 2.1(d), any Pending Approvals.
 
“Person” means a natural person, corporation, joint stock company, joint
venture, partnership, limited liability partnership, limited partnership,
limited liability limited partnership, limited liability company, trust, estate,
business trust, association, Governmental Authority or any other entity.
 
CONTRIBUTION AGREEMENT; Page 6

--------------------------------------------------------------------------------


 
“POSCAN” means POSCO Canada Ltd., a company limited by shares incorporated under
the Laws of the province of British Columbia, Canada.
 
“POSCAN Guaranty” means the Guarantee and Indemnity Agreement, by POSCAN in
favor of the GMO Parties, to be executed and delivered at the Closing,
substantially in the form of Exhibit C.
 
“POS-Minerals Initial Contribution” means the “POS-Minerals Initial
Contribution” as such term is defined in the LLC Agreement.
 
“Project” means the molybdenum mine and process plant described in the Plan of
Operations.
 
“Schedules” means the schedules attached hereto. The Schedules have been
arranged in sections corresponding to the numbered sections of this Agreement.
Any matter disclosed by the GMO Parties in the Schedules pursuant to any Section
of this Agreement shall be deemed to have been disclosed by the GMO Parties for
purposes of each other Section of this Agreement to which such disclosure is
relevant. Any matter disclosed by POS-Minerals in the Schedules pursuant to any
Section of this Agreement shall be deemed to have been disclosed by POS-Minerals
for purposes of each other Section of this Agreement to which such disclosure is
relevant.
 
“Securities Act” means the U.S. Securities Act of 1933.
 
“Tax” or “Taxes” means all taxes, however denominated, foreign or domestic,
including any monetary adjustments, interest, penalties or other additions to
tax that may become payable in respect thereof, imposed by any Tax Authority,
which taxes include all income or profits taxes, payroll and employee
withholding taxes, unemployment insurance, social security taxes, income
withholding taxes, sales and use taxes, value added taxes, ad valorem taxes,
excise taxes, franchise taxes, gross receipts taxes, business or municipal
license (patente municipal) taxes, occupation taxes, real and personal property
taxes, stamp taxes, environmental taxes, severance taxes, production taxes,
transfer taxes, workers’ compensation, governmental charges and other
obligations of the same or of a similar nature to any of the foregoing.
 
“Tax Returns” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.
 
“Tax Authority” means any Governmental Authority of any kind with the power to
impose any Tax.
 
“Transaction Documents” means this Agreement, the LLC Agreement, the Assignment
of LLC Interest, the POSCAN Guaranty, and the other agreements, certificates and
instruments to be executed and delivered by the Parties at the Closing pursuant
to this Agreement or pursuant to any of the foregoing documents or instruments
(including any exhibits, schedules, attachments and annexes to any such other
agreements, certificates and instruments).
 
“U.S.” means the United States of America.
 
CONTRIBUTION AGREEMENT; Page 7

--------------------------------------------------------------------------------


 
In addition to the terms defined above, the following terms are defined in this
Agreement and in the Schedules to this Agreement as indicated below:
 
Term
 
Section
     
2008 Pre-Closing Expenditures
 
Section 2.4(e)
Actions
 
Section 5.3(b)
Actual 2007 Expenditures
 
Section 2.4(e)
Assignment of Office Lease
 
Section 2.1(a)(iv)
Assignment of Project Lease
 
Section 2.1(a)(iii)
Assumed Contracts
 
Schedule I
Assumed Liabilities
 
Schedule II
Assumption Agreement
 
Section 2.1(a)(vii)
Bankable Feasibility Study
 
Schedule I-8
Bill of Sale and Assignment
 
Section 2.1(a)(ii)
Bonds
 
Schedule I
Budgeted 2007 Expenditures
 
Section 2.4(e)
Closing
 
Section 2.5
Closing Date
 
Section 2.5
Company
 
Preamble
Contributed Assets
 
Schedule I
Conveyance Documents
 
Section 2.1(a)
Deduction Percentage
 
Section 2.4(e)
Deed of Real Property
 
Section 2.1(a)(v)
Environmental Damage
 
Section 3.1(j)(viii)
ERISA
 
Section 3.1(p)
Eureka GMO LLC Interest
 
Recitals
Eureka House Lease
 
Schedule I-4
Eureka Office Lease
 
Schedule I-4
Eureka POS LLC Interest
 
Recitals
Eureka Trailer Park
 
Schedule I-5
Excess Underfunded Amount
 
Section 2.4(e)
Excluded Assets
 
Schedule I
Excluded Liabilities
 
Schedule II
Execution Date
 
Section 2.5
Exxon Assignment
 
Schedule II
Final Settlement Date
 
Section 2.4(c)
First Contribution Installment
 
Section 2.3(a)(i)
General Moly
 
Preamble
GMO Party
 
Preamble
KVR Water Lease
 
Section 2.1(a)(vi)
KVR Water Rights
 
Schedule I
Leased Mineral Properties
 
Schedule I
Leased Real Property
 
Schedule I
Material Contracts
 
Schedule I
Mineral Deed
 
Section 2.1(a)(i)
Mineral Properties
 
Schedule I

 
CONTRIBUTION AGREEMENT; Page 8

--------------------------------------------------------------------------------


 
Mount Hope Water Rights
 
Schedule I
Nevada Moly
 
Preamble
Objection Period
 
Section 2.4(b)
OFAC
 
Section 3.1(r)
Other Assets
 
Schedule I
Owned Mineral Properties
 
Schedule I
Owned Real Property
 
Schedule I
Party
 
Preamble
Pending Approvals
 
Section 2.1(b)
Permit Applications
 
Schedule I
Permits
 
Schedule I
Plan of Operations
 
Schedule I-7
POS-Minerals
 
Preamble
Post-Closing Statement
 
Section 2.4(b)
Project Lease
 
Schedule I-3
Pre-Closing Date Payment Amount
 
Section 2.4(e)
Tax Benefit Factor
 
Section 2.4(e)
Underfunded 2007 Payment Amount
 
Section 2.4(e)
Underfunded 2007 Payment Amount Schedule
 
Section 2.4
Underfunded Payment Net Tax Benefit Amount
 
Section 2.4(e)
Vehicles and Equipment
 
Schedule I
Water Rights
 
Schedule I

 
1.2 Interpretation. As used herein, except as otherwise indicated herein or as
the context may otherwise require: (a) the words “include,” “includes,” and
“including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import, (b) the words
“hereof,” “herein,” “hereunder,” and comparable terms refer to the entirety of
this Agreement, including the Exhibits and Schedules hereto, and not to any
particular article, section or other subdivision hereof or Exhibit or Schedule
hereto, (c) any pronoun shall include the corresponding masculine, feminine and
neuter forms, (d) the singular includes the plural and vice versa, (e)
references to any agreement or other document are to such agreement or document
as amended, modified, supplemented and restated now or hereafter from time to
time, (f) references to any statute or regulation are to it as amended,
modified, supplemented and restated now or hereafter from time to time, and to
any corresponding provisions of successor statutes or regulations, (g) except as
otherwise expressly provided in this Agreement, references to “Article,”
“Section,” “preamble,” “recital,” or another subdivision or to an “Exhibit” or
“Schedule” are to an article, section, preamble, recital or subdivision hereof
or an “Exhibit” or “ Schedule” hereto, and (h) references to any Person include
such Person’s respective successors and permitted assigns. Any reference herein
to a “day” or number of “days” (without the explicit qualification of
“Business”) shall be deemed to refer to a calendar day or number of calendar
days. If any action or notice is to be taken or given on or by a particular
calendar day, and such calendar day is not a Business Day, then such action or
notice may be taken or given on the next succeeding Business Day. Any financial
or accounting terms that are not otherwise defined herein shall have the
meanings given thereto under GAAP.
 
CONTRIBUTION AGREEMENT; Page 9

--------------------------------------------------------------------------------


 
ARTICLE II
CONTRIBUTIONS; CLOSING
 
2.1 General Moly Contributions of Assets.
 
(a) Effective as of the Contribution Date, and in consideration of the formation
of the Company by General Moly and the issuance to General Moly of 100% of the
issued and outstanding limited liability company membership interests of the
Company as of the Contribution Date, subject to Pending Approvals, General Moly
contributed the Contributed Assets to the Company, free and clear of all
Encumbrances other than Permitted Encumbrances, and the Company assumed the
Assumed Liabilities of General Moly pursuant to the following agreements,
documents and instruments (the “Conveyance Documents”):
 
(i) The Owned Mineral Properties were conveyed by General Moly to the Company
pursuant to the Assignment and Quitclaim Deed, dated as of the Contribution
Date, by General Moly to the Company (the “Mineral Deed”), a fully executed copy
of which is attached as Exhibit E-1;
 
(ii) The Assumed Contracts (other than the Project Lease and the Leased Real
Property), the Vehicles and Equipment, the Permits, the Permit Applications, the
Bonds and the Other Assets were assigned by General Moly to the Company pursuant
to the Bill of Sale and Assignment, dated as of the Contribution Date, between
General Moly and the Company (the “Bill of Sale and Assignment”), a fully
executed copy of which is attached as Exhibit E-2;
 
(iii) The Project Lease, together with the Leased Mineral Properties and the
Mount Hope Water Rights leased thereunder, were assigned by General Moly to the
Company pursuant to the Assignment and Consent to Assignment, dated as of the
Contribution Date, between General Moly and the Company, and consented to by
Mount Hope Mines, Inc. (the “Assignment of Project Lease”), a fully executed
copy of which is attached as Exhibit E-3;
 
(iv) The Leased Real Property was assigned by General Moly to the Company
pursuant to the Assignment of Lease, dated as of the Contribution Date, between
General Moly and the Company (the “Assignment of Office Lease”), a fully
executed copy of which is attached as Exhibit E-4;
 
(v) The Owned Real Property was assigned by General Moly to the Company pursuant
to the Grant Deed, dated as of the Contribution Date, from General Moly to the
Company (the “Deed of Real Property”), a fully executed copy of which is
attached as Exhibit E-5;
 
(vi) Kobeh Valley Ranch has leased the KVR Water Rights to the Company pursuant
to, and after the satisfaction of certain conditions described in, the Water
Rights Lease Agreement, dated as of the Contribution Date, among Kobeh Valley
Ranch, the Company and General Moly, (the “KVR Water Lease”), a fully executed
copy of which is attached as Exhibit E-6; and
 
CONTRIBUTION AGREEMENT; Page 10

--------------------------------------------------------------------------------


 
(vii) the Assumed Liabilities were assumed by the Company from General Moly
pursuant to the Assumption Agreement, dated as of the Contribution Date, between
General Moly and the Company (the “Assumption Agreement”), a fully executed copy
of which is attached as Exhibit E-7.
 
(b) Notwithstanding Section 2.1(a) above, the Parties acknowledge that the
Applications to Change and the Authorizations, Government Approvals and other
actions listed on Schedule 2.1(b) or that would not, individually or in the
aggregate, have a Material Adverse Effect (“Pending Approvals”) are still
required for the contribution by General Moly to the Company of the Contributed
Assets and the assumption by the Company from General Moly of the Assumed
Liabilities and the vesting of record title of such Contributed Assets in the
Company.
 
(c) General Moly and Nevada Moly shall take such actions, and shall cooperate
fully with the Company, to complete any Pending Approvals in a commercially
reasonable manner and within a commercially reasonable period after the Closing;
provided that the Parties acknowledge and agree that such Pending Approvals
shall be taken in due course so as not to disrupt the ongoing development of the
Project or the ongoing approval process with respect to the Plan of Operations.
In the event General Moly is unable to complete a Pending Approval with respect
to any Contributed Asset and such Contributed Asset is reasonably necessary or
desirable in connection with the development and Operation of the Project,
General Moly shall hold all legal and beneficial right, title and interest in
such Contributed Asset that it has retained as of the Closing, if any, for the
sole and exclusive benefit of the Company, which shall have all of the benefits
and burdens in respect of such Contributed Asset, until the earlier of the time
such Pending Approval is completed or the applicable Contributed Asset is no
longer used in or useful for the Project. In the event General Moly is unable to
complete a Pending Approval with respect to any Assumed Liabilities, the Company
shall perform such Assumed Liabilities, and shall indemnify General Moly and its
Affiliates from and against any Losses suffered in connection therewith, and if
the Contributed Asset relating to any such Assumed Liability is no longer needed
as determined by the Company, then General Moly and the Company shall cooperate
to terminate such Assumed Liability at the sole cost and expense of the Company.
POS-Minerals and the Company agree that, notwithstanding any contrary provision
of this Agreement, no representation, warranty or covenant of any of the GMO
Parties contained herein shall be breached or deemed breached as a result of the
failure of General Moly to perform or complete any Pending Approval; provided,
that General Moly complies with its obligations in this Section 2.1(c).
 
2.2 General Moly Contribution of LLC Interest. At the Closing, General Moly
shall contribute, transfer and assign to Nevada Moly its entire limited
liability company membership interest in the Company, free and clear of all
Encumbrances other than Permitted Encumbrances, pursuant to the Assignment of
LLC Interest.
 
CONTRIBUTION AGREEMENT; Page 11

--------------------------------------------------------------------------------


 
2.3 POS-Minerals Contribution.
 
(a) POS-Minerals shall contribute to the Company the POS-Minerals Initial
Contribution as follows:
 
(i) Within fifteen (15) days after the Execution Date, POS-Minerals shall
contribute to the Company Fifty Million Dollars ($50,000,000.00) (the “First
Contribution Installment”) of the POS-Minerals Initial Contribution, by paying
such amount by wire transfer of immediately available funds to the account set
forth in Schedule 2.3(a)(i); and
 
(ii) The remaining portion of the POS-Minerals Initial Contribution shall be
paid to the Company in accordance with the terms and conditions of the LLC
Agreement.
 
(b) In consideration for the contribution described in Section 2.3(a), at the
Closing the Company shall issue to POS-Minerals the Eureka POS LLC Interest.
 
2.4 Pre-Closing Date Expenditures.
 
(a) Underfunded 2007 Payment Amount. Schedule 2.4 attached hereto (the
“Underfunded 2007 Payment Amount Schedule”) represents the GMO Parties’ estimate
of the Actual 2007 Expenditures and the calculation of the Underfunded 2007
Payment Amount based on such estimate of Actual 2007 Expenditures and the
Budgeted 2007 Expenditures. To the extent any Actual 2007 Expenditures represent
an accrued and unpaid liability required to be reflected on a balance sheet
prepared in accordance with GAAP as of the Contribution Date, the GMO Parties
acknowledge and agree that such Actual 2007 Expenditures shall remain a
liability and obligation of General Moly, and the Company shall have no
liability or responsibility therefor.
 
(b) Post-Closing Statement. Within ninety (90) days after the Closing, the GMO
Parties shall prepare and deliver to POS-Minerals a statement (the “Post-Closing
Statement”) setting forth in reasonable detail a final calculation of Actual
2007 Expenditures, the Underfunded 2007 Payment Amount based on such final
calculation of Actual 2007 Expenditures, the 2008 Pre-Closing Expenditures, a
calculation of the Deduction Percentage, and a calculation of the amounts
determined by Nevada Moly to be payable by Nevada Moly under Section 2.4(d). The
Post-Closing Statement shall be accompanied by a certificate of the chief
financial officer of Nevada Moly to the effect that the information contained in
the Post-Closing Statement is fairly presented, in all material respects, in
accordance with GAAP and customary industry accounting practices. POS-Minerals
and its agents and representatives shall be entitled to reasonable access during
normal business hours to the relevant records, personnel and working papers of
the GMO Parties and the Company to assist in POS-Minerals’ review of the
Post-Closing Statement. Within six (6) months after POS-Minerals’ receipt of the
Post-Closing Statement (the “Objection Period”), POS-Minerals shall deliver to
Nevada Moly a written report setting forth in detail any changes or adjustments
that POS-Minerals proposes to make to the Post-Closing Statement and any other
objections that POS-Minerals has to the GMO Parties’ calculation of any item
required to be contained in the Post-Closing Statement; provided, that the
Objection Period may be extended for an additional period not to exceed six (6)
months (for a total period not to exceed one (1) year) with the consent of
Nevada Moly, such consent not to be unreasonably withheld or delayed.
POS-Minerals’ failure to deliver such a written report to Nevada Moly by the
expiration of the Objection Period, as it may be extended, shall be deemed an
acceptance by POS-Minerals of the Post-Closing Statement as submitted by the GMO
Parties, and shall be deemed to have established as of the date of such
expiration the amounts in such Post-Closing Statement for purposes of the second
sentence of Section 2.4(c).
 
CONTRIBUTION AGREEMENT; Page 12

--------------------------------------------------------------------------------


 
(c) Final Settlement Date. If POS-Minerals delivers such a written report to
Nevada Moly by the expiration of the Objection Period, one or more
representations of POS-Minerals and the GMO Parties shall promptly meet in good
faith to attempt to resolve whether any changes or adjustments proposed by
POS-Minerals in such written report shall be made, and resolve any other
objections POS-Minerals has to the GMO Parties’ calculation of any item required
to be contained in the Post-Closing Statement. If such representatives of
POS-Minerals and the GMO Parties do not resolve whether any such changes or
adjustments should be made or such other objections, as applicable, within sixty
(60) days after the receipt by POS-Minerals of the proposed Post-Closing
Statement, a dispute shall be deemed to exist and shall be resolved in
accordance with Section 6.3. The date upon which all such changes, adjustments
and objections are resolved and memorialized in a writing signed by POS-Minerals
and the GMO Parties or upon which the amounts in the Post-Closing Statement are
established pursuant to the last sentence of Section 2.4(b) or Section 6.3 is
referred to herein as the “Final Settlement Date.”
 
(d) Payment. Within five (5) Business Days of the Final Settlement Date, Nevada
Moly shall make a payment in the Pre-Closing Date Payment Amount to
POS-Minerals.
 
(e) Definitions. As used in this Section 2.4, the follow terms have the meanings
indicated:
 
“2008 Pre-Closing Expenditures” means (i) the aggregate costs and expenses
actually incurred under GAAP by the GMO Parties or the Company in connection
with the Project for the period from the Contribution Date through and including
the Closing; minus (ii) the amount of any costs and expenses described in clause
(i) above that are not actually paid by the GMO Parties or the Company before
the Closing (which costs and expenses described in this clause (ii) the parties
acknowledge will be paid by the Company after the Closing with the proceeds of
the First Contribution Installment).
 
“Actual 2007 Expenditures” is defined in the definition of “Underfunded 2007
Payment Amount.”
 
“Budgeted 2007 Expenditures” is defined in the definition of “Underfunded 2007
Payment Amount.”
 
“Deduction Percentage” means the percentage of the 2008 Pre-Closing Expenditures
that are properly deductible for federal income tax purposes.
 
“Excess Underfunded Amount” means the amount by which the Underfunded 2007
Payment Amount exceeds the 2008 Pre-Closing Expenditures.
 
CONTRIBUTION AGREEMENT; Page 13

--------------------------------------------------------------------------------


 
“Pre-Closing Date Payment Amount” means an amount equal to (i) a decimal
fraction equal to twenty percent (20%); multiplied by (ii) the difference of (A)
the Excess Underfunded Amount, minus (B) the Underfunded Payment Net Tax Benefit
Amount. An example of the calculation of the Excess Underfunded Amount,
Underfunded Payment Net Tax Benefit Amount and Pre-Closing Date Payment Amount
is attached as Exhibit F.
 
“Tax Benefit Factor” means a decimal fraction equal to the product of (i) thirty
percent (30%); multiplied by (ii) the Deduction Percentage.
 
“Underfunded 2007 Payment Amount” means an amount equal to (i) the costs and
expenses budgeted by General Moly to be incurred under GAAP with respect to the
Project from the period from September 1, 2007 through and including December
31, 2007 in the amount of $33,859,000 (“Budgeted 2007 Expenditures”), minus (ii)
the costs and expenses actually incurred under GAAP by General Moly in
connection with the Project for the period from September 1, 2007 through and
including December 31, 2007 (“Actual 2007 Expenditures”). A reconciliation of
the GMO Parties’ estimate of Actual 2007 Expenditures to Budgeted 2007
Expenditures is set forth in the Underfunded 2007 Payment Amount Schedule
attached hereto as Schedule 2.4.
 
“Underfunded Payment Net Tax Benefit Amount” means an amount equal to the
product of (i) the Excess Underfunded Amount; multiplied by (ii) the Tax Benefit
Factor.
 
2.5 Closing. The closing of the transactions provided for in this Agreement (the
“Closing”) shall take place at the offices of Holme Roberts & Owen LLP, at 1700
Lincoln Street, Suite 4100, Denver, Colorado 80203 upon the receipt by the
Company of the First Contribution Installment. All of the Closing deliveries
described in Section 2.6 below shall be executed in advance of the Closing and
held by the Parties in escrow (other than the legal opinion to be delivered at
the Closing) (the date on which the last of such Closing deliveries are executed
and placed into escrow is referred to herein as the “Execution Date”) until the
receipt by the Company of the First Contribution Installment, at which time this
Agreement and such other closing deliveries shall be dated and shall be deemed
effective, and counsel for POSCAN shall deliver the legal opinion required to be
delivered under Section 2.6. This Agreement and the other closing deliveries
required under Section 2.6 shall not be effective, and shall have no force and
effect until the Closing. In the event the First Contribution Installment is not
received by the Company by February 29, 2008, this Agreement and such other
closing deliveries shall be void ab initio. The date that the Closing occurs is
referred to herein as the “Closing Date”.
 
2.6 Closing Deliveries.
 
(a) Closing Deliveries of the GMO Parties. At the Closing, the GMO Parties shall
deliver the following:
 
(i) the LLC Agreement, duly executed by the manager of Nevada Moly;
 
(ii) the Assignment of LLC Interest, duly executed by an authorized officer of
General Moly and the manager of Nevada Moly;
 
CONTRIBUTION AGREEMENT; Page 14

--------------------------------------------------------------------------------


 
(iii) copies of the Authorizations and Governmental Approvals set forth in
Schedule 3.1(e);
 
(iv) a certificate from the manager of Nevada Moly and an officer of General
Moly as to the matters described in Section 4.2(b) of the Project Lease;
 
(v) a certificate of the manager of Nevada Moly, dated as of the Closing Date,
in form and substance reasonably satisfactory to POS-Minerals, as to (A) the
certificate of formation and limited liability agreement of Nevada Moly; (B)
resolutions of the manager of Nevada Moly authorizing the execution, delivery
and performance by Nevada Moly of the Transaction Documents to which it is a
party, and the consummation by Nevada Moly of the transactions provided for
herein and therein; and (C) incumbency and signatures of the Persons duly
authorized to execute such Transaction Documents on behalf of Nevada Moly;
 
(vi) a copy of a certificate issued by the Secretary of State of the State of
Delaware, U.S., dated as of a recent date reasonably acceptable to POS-Minerals,
relating to the good standing of Nevada Moly in the State of Delaware, U.S.;
 
(vii) a certificate of the secretary, an assistant secretary or a Person serving
in a similar capacity of General Moly, dated as of the Closing Date, in form and
substance reasonably satisfactory to POS-Minerals, as to (A) the certificate of
incorporation and bylaws of General Moly; (B) the resolutions of the board of
directors of General Moly authorizing the execution, delivery and performance by
General Moly of the Transaction Documents to which it is a party, and the
consummation by General Moly of the transactions provided for herein and
therein; and (C) incumbency and signatures of the officers of General Moly to
execute such Transaction Documents on behalf of General Moly;
 
(viii) a copy of a certificate issued by the Secretary of State of the State of
Delaware, U.S., dated as of a recent date reasonably acceptable to POS-Minerals,
relating to the good standing of General Moly in the State of Delaware, U.S.;
 
(ix) a non-foreign affidavit dated as of the Closing Date, executed by an
authorized officer of General Moly, sworn under penalty of perjury and in form
and substance required under the U.S. Department of Treasury regulations issued
pursuant to Code section 1445 stating that the General Moly is not a “foreign
person” as defined in Code section 1445; and
 
(x) such other documents and instruments as POS-Minerals has reasonably
requested before the Closing Date.
 
(b) Closing Deliveries of POS-Minerals. At the Closing, POS-Minerals shall
deliver the following:
 
CONTRIBUTION AGREEMENT; Page 15

--------------------------------------------------------------------------------


 
(i) the First Contribution Installment;
 
(ii) the LLC Agreement, duly executed by an authorized officer of POS-Minerals;
 
(iii) the POSCAN Guaranty, duly executed by an authorized officer of POSCAN;
 
(iv) a certificate from an officer of POS-Minerals and an officer of POSCAN as
to the matters described in Section 4.2(b) of the Project Lease;
 
(v) a certificate of the secretary of POS-Minerals, dated as of the Closing
Date, in form and substance reasonably satisfactory to the GMO Parties, as to
(A) the certification of incorporation and bylaws of POS-Minerals; (B)
resolutions of the board of directors of POS-Minerals authorizing the execution,
delivery and performance by POS-Minerals of the Transaction Documents to which
it is a party, and the consummation by POS-Minerals of the transactions provided
for herein and therein; and (C) incumbency and signatures of the officers of
POS-Minerals duly authorized to execute such Transaction Documents on behalf of
POS-Minerals;
 
(vi) a copy of a certificate issued by the Secretary of State of the State of
Delaware, U.S., dated as of a recent date reasonably acceptable to General Moly,
relating to the good standing of POS-Minerals in the State of Delaware, U.S.;
 
(vii) certificates of the President and/or Secretary of POSCAN, dated as of the
Closing Date, in form and substance reasonably satisfactory to General Moly, as
to (A) the constating documents of POSCAN; (B) resolutions of the sole director
of POSCAN authorizing the execution, ratification and approval by POSCAN of the
POSCAN Guaranty and the transactions provided for therein; and (C) incumbency
and signatures of the officers of POSCAN duly authorized to execute the POSCAN
Guaranty on behalf of POSCAN;
 
(viii) a copy of a certificate issued by the Registrar of Companies of the
Province of British Columbia, dated as of a recent date reasonably acceptable to
General Moly, relating to the existence and company status of POSCAN in British
Columbia, Canada;
 
(ix) an opinion, dated the Closing Date, of Boughton Law Corporation, Canadian
counsel to POSCAN, substantially in the form of Exhibit G; and
 
(x) such other documents and instruments as any of the GMO Parties has
reasonably requested before the Closing Date.
 
CONTRIBUTION AGREEMENT; Page 16

--------------------------------------------------------------------------------


 
(c) Closing Deliveries of the Company. At the Closing, the Company shall deliver
the following:
 
(i) a certificate from the manager of the Company as to the matters described in
Section 4.2(b) of the Project Lease;
 
(ii) a certificate of the manager of the Company, dated as of the Closing Date,
in form and substance reasonably satisfactory to POS-Minerals, as to (A) the
certificate of formation and limited liability company agreement of the Company;
(B) resolutions of the Company’s manager authorizing the execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions provided for herein, and the admission of Nevada Moly and
POS-Minerals as Members; and (C) incumbency and signatures of the Persons duly
authorized to execute such Transaction Documents on behalf of the Company;
 
(iii) a copy of a certificate issued by the Secretary of State of the State of
Delaware, dated as of a recent date reasonably acceptable to POS-Minerals,
relating to the good standing of the Company in the State of Delaware, U.S.; and
 
(iv) such other documents and instruments as any of the GMO Parties or
POS-Minerals has reasonably requested before the Closing Date.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the GMO Parties. Each of the GMO Parties
jointly and severally represents and warrants to the Company and POS-Minerals,
as of the Closing Date (except to the extent such representation and warranty
specifically speaks as of a different date), as follows:
 
(a) Power and Authority of Nevada Moly. Nevada Moly:
 
(i) is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Delaware, U.S.;
 
(ii) is qualified to do business and is in good standing in those states where
necessary in order to carry out its obligations under this Agreement and the
other Transaction Documents to which it is or will be a party; and
 
(iii) (A) has all requisite limited liability company power and authority to
enter into, and to perform its obligations under, this Agreement and the other
Transaction Documents to which it is or will be a party, and (B) the execution
and delivery by it of this Agreement and the other Transaction Documents to
which it is or will be a party, and the performance by it of its obligations
hereunder and thereunder, have been duly authorized by all requisite limited
liability company action on the party of Nevada Moly.
 
CONTRIBUTION AGREEMENT; Page 17

--------------------------------------------------------------------------------


 
(b) Power and Authority of General Moly. General Moly:
 
(i) is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware, U.S.;
 
(ii) is qualified to do business and is in good standing in those states where
necessary in order to carry out its obligations under this Agreement and the
other Transactions Documents to which it is or will be a party; and
 
(iii) (A) has all requisite corporate power and authority to enter into, and to
perform its obligations under, this Agreement and the other Transaction
Documents to which it is or will be a party, and (B) the execution and delivery
by it of this Agreement and the other Transaction Documents to which it is or
will be a party, and the performance by it of its obligations hereunder and
thereunder, have been duly authorized by all requisite corporate action on the
part of General Moly.
 
(c) Power and Authority of the Company. The Company:
 
(i) is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of Delaware, U.S.;
 
(ii) is qualified to do business and is in good standing in Nevada, U.S., and in
those other states where necessary in order to carry out its obligations under
this Agreement and the other Transactions Documents to which it is or will be a
party; and
 
(iii) (A) has all requisite limited liability company power and authority to
enter into, and to perform its obligations under, this Agreement, and (B) the
execution and delivery by it of this Agreement and the performance by it of its
obligations hereunder and thereunder, have been duly authorized by all requisite
limited liability company action on the part of the Company.
 
(d) Validity. This Agreement and the other Transaction Documents to which each
GMO Party or the Company is or will be a party, have, or will at the Closing be,
duly executed and delivered by such GMO Party or the Company, as applicable,
and, assuming the due execution and delivery by each other party thereto,
constitutes or will constitute, as applicable, such GMO Party’s or the
Company’s, as applicable, legal, valid, and binding obligation, enforceable
against such GMO Party or the Company, as applicable, in accordance with their
respective terms, except as such enforceability may be affected by applicable
bankruptcy, reorganization, insolvency, moratorium, or similar Laws affecting
creditors’ rights generally, or by general principles of equity.
 
(e) Authorizations and Governmental Approvals. Except for the Pending Approvals
listed on Schedule 2.1(b), and except for those Authorizations or Government
Approvals that have been obtained or made, including the Authorizations and
Approvals set forth in Schedule 3.1(e), no Authorization or Government Approval
is required in connection with the execution, delivery or performance by any GMO
Party or the Company of this Agreement or any other Transaction Documents to
which it is or will be a party, or the consummation of the transactions provided
for herein and therein by such GMO Party or the Company.
 
CONTRIBUTION AGREEMENT; Page 18

--------------------------------------------------------------------------------


 
(f) No Conflicts. The execution and delivery by each GMO Party and the Company
of this Agreement do not, the execution and delivery by each GMO Party and the
Company of the other Transaction Documents to which such GMO Party or the
Company, respectively, is a party will not, and the performance by each such GMO
Party and the Company of its obligations hereunder and thereunder and the
consummation of the transactions provided for herein and therein will not, (i)
violate or conflict with any provision of its Governing Documents, (ii) except
for any Pending Approvals, violate any of the terms, conditions, or provisions
of any Law or Government Approval to which such GMO Party or the Company is
subject or by which it or any of its assets is bound, or (iii) except for any
Pending Approvals, result in a violation or breach of, or (with or without the
giving of notice or lapse of time or both) constitute a default (or give rise to
any right of termination or cancellation) under, or give rise to or accelerate
any material obligation under, or pursuant to, any Material Contract.
 
(g) Brokers’ and Finders’ Fees. There is no broker, finder, investment banker,
or similar intermediary that has been retained by, or is authorized to act on
behalf of, the Company, any GMO Party or any of its Affiliates or any of their
respective officers or directors who is or will be entitled to any fee or
commission in connection with this Agreement or the other Transaction Documents,
which fee or commission could be or become a liability of POS-Minerals or the
Company.
 
(h) Investment Intent. Nevada Moly is not acquiring the Eureka GMO LLC Interest
with a view to or for sale in connection with any distributions thereof within
the meaning of the Securities Act.
 
(i) Legal Proceedings. There is no Legal Proceeding pending, or to the Knowledge
of the GMO Parties, threatened, against any GMO Party or their Affiliates or the
Company that (i) questions the validity of any of the Transaction Documents or
the right of such GMO Party or the Company to enter into any Transaction
Document to which it is or will be a party or to consummate the transactions
provided for herein or therein, or (ii) if adversely determined, would
reasonably be expected to have a Material Adverse Effect.
 
(j) Contributed Assets.
 
(i) With respect to the Contributed Assets (other than the Leased Real Property,
the Leased Mineral Properties, the Owned Mineral Properties and the Water
Rights), the Company is in exclusive possession of and owns such Contributed
Assets free and clear of all Encumbrances or defects in title, except for
Permitted Encumbrances. Except as described on Schedule 3.1(j)(i) and except as
would not have a Material Adverse Effect, General Moly and Nevada Moly are,
General Moly has been for the three years preceding the Closing Date, and Nevada
Moly has been since the date of its formation, in compliance with all Laws to
which the business of General Moly or Nevada Moly or the Contributed Assets is
subject. Except as described on Schedule 3.1(j)(i) and except as would not have
a Material Adverse Effect, General Moly has not during the three years preceding
the Closing Date, and Nevada Moly has not since the date of its formation,
received any written notice or other written communication from any Governmental
Authority regarding an actual, possible or alleged violation or failure to
comply with any Law to which the business of General Moly or Nevada Moly or the
Contributed Assets is subject.
 
CONTRIBUTION AGREEMENT; Page 19

--------------------------------------------------------------------------------


 
(ii) With respect to the Leased Real Property, the Company has a good and valid
leasehold interest in such Leased Real Property, free and clear of any
Encumbrances, except for Permitted Encumbrances, and none of the Leased Real
Property is subject to any sublease or grant to any Person (other than the
Company) of any right to the use, occupancy or enjoyment thereof.
 
(iii) With respect to the Leased Mineral Properties (which the Company holds an
interest under the Project Lease): (A) the Company is in exclusive possession of
such Leased Mineral Properties; (B) none of the GMO Parties or the Company has
received any notice of default of any of the terms or provisions of the Project
Lease; (C) the Company has the authority under the Project Lease to perform
fully its obligations under this Agreement and the other Transaction Documents
to which it is or will be a party; (D) to the GMO Parties’ Knowledge, the
Project Lease is valid and in good standing; (E) the GMO Parties have no
Knowledge of any act or omission or any condition on such Mineral Properties
that could be considered or construed as a default under the Project Lease; and
(F) to the GMO Parties’ Knowledge, such Leased Mineral Properties are free and
clear of all Encumbrances or defects in title, except for Permitted
Encumbrances.
 
(iv) The GMO Parties have delivered to or made available for inspection by
POS-Minerals all material information concerning title to the Contributed Assets
in which the Company holds an interest.
 
(v) The Company (A) has the rights to use the Mount Hope Water Rights under and
pursuant to the terms of the Project Lease, and (B) has the rights to use the
KVR Water Rights as and to the extent set forth in and pursuant to the terms of
the KVR Water Lease free and clear of any Encumbrances, except for Permitted
Encumbrances and the terms of the KVR Water Lease, and, except as provided in
the KVR Water Lease, none of the KVR Water Rights is subject to any sublease or
grant by Kobeh Valley Ranch or General Moly to any Person (other than the
Company) of any right to the use or enjoyment thereof. To the Knowledge of the
GMO Parties, subject to receipt of the Applications to Change, the Water Rights
will constitute sufficient water rights for the Project as contemplated by the
Bankable Feasibility Study.
 
(vi) Except as set forth on Schedule 3.1(j)(vi) or Part B of Schedule I-1, with
respect to unpatented mining claims located by General Moly that are included
within the Owned Minerals Properties of the Company, and subject to the
paramount title of the U.S.: (A) the unpatented mining claims were properly laid
out and monumented, (B) all required location and validation work was properly
performed, (C) location notices and certificates were properly recorded and
filed with appropriate Governmental Authorities, (D) all assessment work
required to hold the unpatented mining claims has been performed and all
Governmental Fees have been paid in a manner consistent with that required of
the Manager pursuant to Section 7.2(m) of the LLC Agreement through the
assessment year ending September 1, 2007, (E) all affidavits of assessment work,
evidence of payment of Governmental Fees, and other filings required to maintain
the claims in good standing have been properly and timely recorded or filed with
appropriate Governmental Authorities, (F) the claims are free and clear of
Encumbrances except for Permitted Encumbrances, and (G) the GMO Parties’ have no
Knowledge of conflicting claims. Nothing in this Section 3.1(j)(vi) or Part B of
Schedule I-1, however, shall be deemed to be a representation or a warranty that
any of the unpatented mining claims contains a discovery of minerals. With
respect to those unpatented mining claims that were not located by either or
both of the GMO Parties but are included within the Owned Mineral Properties,
the GMO Parties make the foregoing representations and warranties (with the
foregoing exceptions) to the Knowledge of the GMO Parties.
 
CONTRIBUTION AGREEMENT; Page 20

--------------------------------------------------------------------------------


 
(vii) To the Knowledge of the GMO Parties, there are no pending or threatened
Legal Proceedings with respect to the Contributed Assets.
 
(viii) Except as provided on Schedule 3.1(j)(viii), and except as to matters
otherwise disclosed in writing to POS-Minerals before the Closing Date, (A) to
the Knowledge of the GMO Parties, the conditions existing on or with respect to
the Mineral Properties and the ownership and operation of the Mineral Properties
by any of the GMO Parties or the Company, are not in violation of any Laws
(including any Environmental Laws), nor causing or permitting any damage
(including Environmental Damage, as defined below) or impairment to the health,
safety or enjoyment of any Person at or on the Mineral Properties or in the
general vicinity of the Mineral Properties; (B) to the Knowledge of the GMO
Parties, there have been no unremedied past violations by them or by any of
their predecessors in title of any Environmental Laws or other Laws affecting or
pertaining to the Mineral Properties, nor any unremedied past creation of damage
or threatened damage to the air, soil, surface waters, groundwater, flora,
fauna, or other natural resources on, about or in the general vicinity of the
Mineral Properties (“Environmental Damage”); and (C) none of the GMO Parties or
the Company has received written inquiry from or written notice of a pending
investigation from any Governmental Authority or of any administrative or
judicial proceeding concerning the violation of any Laws or any damage,
threatened damage or impairment to any natural person, property or environmental
or natural resources values by the GMO Parties.
 
(ix) General Moly and Nevada Moly have transferred all of their respective
right, title and interest in and to all trade secrets, patents, inventions,
copyrights, copyright registrations and applications, trademarks, trademark
registrations and applications, service marks, service mark registrations and
applications, know-how, formulae and processes from General Moly or Nevada Moly,
in each case which is necessary for and material to the operation or development
of the Project, none of which has been licensed by General Moly or Nevada Moly
to any third Person. There are no claims pending or, to the Knowledge of the GMO
Parties, threatened against General Moly or Nevada Moly alleging that either of
them violates the intellectual property rights of any third Person.
 
CONTRIBUTION AGREEMENT; Page 21

--------------------------------------------------------------------------------


 
(x) Schedule 3.1(j)(x) sets forth a list of each material insurance policy and
fidelity bond which covers the Contributed Assets or the Company or its
business, properties, assets, directors or employees. Such policies are in full
force and effect in all material respects and neither the Company nor any GMO
Party is in default with respect to its obligations under any such policy,
except where such default would not reasonably be expected to have a Material
Adverse Effect.
 
(k) Bankable Feasibility Study. The GMO Parties have delivered to POS-Minerals
as an inducement to enter into this Agreement, and acknowledge and understand
that POS-Minerals has relied upon, a true and correct copy of the Bankable
Feasibility Study, Volume I of which is attached hereto as Exhibit G and Volume
II of which is incorporated herein by reference. The factual information
provided by General Moly in connection with the preparation of the Bankable
Feasibility Study did not contain, at the time provided, any material
misrepresentation or misstatement. To the Knowledge of the GMO Parties, the
Bankable Feasibility Study was prepared by “Qualified Persons” (as such term is
defined in Canadian Standard NI 43-101) in accordance with the Canadian Standard
NI 43-101 for industry consistency. Notwithstanding the foregoing, the GMO
Parties make no representations or warranties regarding the accuracy of any
projections, predictions or other estimation of future events set forth in the
Bankable Feasibility Study or otherwise, or as to the legal or other conclusions
to be drawn from the Bankable Feasibility Study.
 
(l) Material Contracts. The Material Contracts and the Conveyance Documents are
all of the material contracts, agreements, leases, purchase orders and other
agreements to which any of the GMO Parties or the Company is a party that are
used primarily or that relate primarily to the Project. Except as set forth on
Schedule I-3, and except for any amendments, modifications and supplements to
the Material Contracts pursuant to the Conveyance Documents or the Transaction
Documents, none of the Material Contracts has been amended, modified or
supplemented. To the Knowledge of the GMO Parties, all of the Material Contracts
are in full force and effect, except as such enforceability may be affected by
applicable bankruptcy, reorganization, insolvency, moratorium or similar Laws
affecting creditors’ rights generally and subject to general principles of
equity. None of the Material Contracts have been terminated, suspended or
rescinded by any GMO Party or the Company, or to the Knowledge of the GMO
Parties, any other party thereto. The GMO Parties and the Company are not, and
to the Knowledge of the GMO Parties, none of the other parties to the Material
Contracts are, in default in the performance of any covenant or obligation set
forth in, or otherwise in default under, any of the Material Contracts, which
default would reasonably be expected to have a Material Adverse Effect.
 
CONTRIBUTION AGREEMENT; Page 22

--------------------------------------------------------------------------------


 
(m) Newly Formed Entity.
 
(i) Other than the Assumed Liabilities and liabilities and obligations incurred
in the ordinary course of business, as of immediately prior to the Contribution
Date, the Company had no (A) outstanding Indebtedness, or (B) liabilities
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for Taxes), in each
case that are required to be shown on a balance sheet prepared in accordance
with GAAP.
 
(ii) Except for the Contributed Assets, as of immediately prior to the Closing,
the Company had no (A) real or personal property, (B) subsidiaries, (C) Permits
or Applications for Permits or (D) other than the development and Operation of
the Project, any operations.
 
(iii) Since its formation, the sole record owner of all securities (equity or
debt) of Nevada Moly is and has been General Moly. From its formation to the
time immediately prior to the Closing, the sole record owner of all securities
(equity or debt) of the Company is and has been General Moly. Other than the
Transaction Documents, there are no agreements, contracts, commitments,
arrangements or understandings requiring the issuance, sale or transfer of any
equity or debt securities of the Company. To the Knowledge of the GMO Parties,
none of the outstanding equity securities of the Company was issued in violation
of the Securities Act or any other applicable Law. The Company has no debt
securities outstanding. No election has been filed by or on behalf of the
Company to cause the Company to be treated as a corporation or association for
Tax purposes.
 
(n) Employment. The Company is not liable for the payment of any compensation,
damages, Taxes, fines, penalties or other amounts, however designated, for
failure to comply with any Law relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar Taxes, and occupational
safety and health. The Company has no employees and has never had any employees.
 
(o) Taxes.
 
(i) Nevada Moly, General Moly and the Company have filed or caused to be filed
all Tax Returns that are or were required to be filed by them or with respect to
them or the Contributed Assets, either separately or as a member of a group of
corporations, under applicable Law. Nevada Moly, General Moly and the Company
have paid all Taxes that may have become due pursuant to such Tax Returns and
all Taxes due or claimed to be due by any Governmental Authority. Where
required, timely estimated payments or installment payments of Tax liabilities
have been made to all Governmental Authorities in amounts sufficient to avoid
underpayment penalties or late payment penalties applicable thereto.
 
CONTRIBUTION AGREEMENT; Page 23

--------------------------------------------------------------------------------


 
(ii) All Tax Returns filed by the Nevada Moly, General Moly and the Company (or
including Nevada Moly, General Moly or the Company on a consolidated basis) with
respect to the Contributed Assets are materially true, correct and complete and,
to the Knowledge of the GMO Parties, no Governmental Authority has made any
claims against or inquiries of Nevada Moly, General Moly or the Company with
respect to the Contributed Assets and relating to any jurisdictions with which
Nevada Moly, General Moly or the Company do not currently file Tax Returns
(either separately or on a consolidated basis with any of its affiliates).
 
(iii) To the Knowledge of the GMO Parties, Nevada Moly, General Moly and the
Company have withheld and paid (or have caused to be withheld and paid on their
behalf) all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any third party.
 
(iv) There is no audit currently pending or, to the Knowledge of the GMO
Parties, threatened, against Nevada Moly, General Moly (with respect to the
Contributed Assets) or the Company in respect of any Taxes. There are no
Encumbrances on any of the Contributed Assets that arose in connection with any
failure (or alleged failure) to pay any Tax, other than Permitted Encumbrances
and Encumbrances for Taxes not yet due and payable.
 
(v) Neither Nevada Moly, General Moly nor the Company has waived (or is or would
be subject to any waivers given by any other Person) any statute of limitations
in respect of Taxes. Neither Nevada Moly, General Moly nor the Company has
agreed (or is or would be subject to any agreement made by any other Person) to
any extension of time with respect to a Tax assessment or deficiency.
 
(vi) During the three years preceding the Closing Date, to the Knowledge of the
GMO Parties, neither Nevada Moly, General Moly nor the Company is or has been
subject to any examination or audit by any Governmental Authority.
 
(p) ERISA. The Company does not now maintain or contribute to, has not ever
maintained or contributed to, and, except as provided pursuant to the LLC
Agreement, has no plans or commitments for, (i) any employee pension benefit
plan (as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) that is subject to Title IV of ERISA
or (ii) any “employee benefit plan” (as such term is defined in Section 3(3) of
ERISA). Neither the Company nor any “affiliate” (as such term is defined in
Section 4001(b) of ERISA) of the Company has ever contributed to, been obligated
to contribute to, or, except as provided pursuant to the LLC Agreement, has any
plans or commitments to contribute to, a multiemployer plan (as such term is
defined in ERISA Section 3(37)). The Company does not now have any liability and
has not ever had any liability under any employee benefit plan sponsored or
maintained by the GMO Parties as an “affiliate” (as such term is defined in
Section 4001(b) of ERISA) of the GMO Parties and/or as a participating employer
in any such plan.
 
CONTRIBUTION AGREEMENT; Page 24

--------------------------------------------------------------------------------


 
(q) Knowledge of Breach. None of the GMO Parties or the Company has Knowledge of
any breach by POS-Minerals of its representations and warranties, covenants or
agreements set forth in this Agreement, or any event, circumstance or occurrence
that, with notice or the passage of time, would be a breach by POS-Minerals of
any of its representations and warranties, covenants or agreements set forth in
this Agreement.
 
(r) OFAC.  To the Knowledge of the GMO Parties, neither the GMO Parties nor the
Company nor any of their respective Affiliates is a Person with whom
POS-Minerals is restricted from doing business with under regulations of the
Office of Foreign Asset Control (“OFAC”) of the U.S. Department of the Treasury
(including, those named on OFAC’s  Specially Designated and Blocked Persons list
as of the date hereof) or under any related Law, including Executive Order 13224
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, dated September  23, 2001, issued by the
President of the U.S., or other similar Law.
 
(s) Limitations. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE GMO PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AT LAW
OR IN EQUITY, WITH RESPECT TO THEMSELVES, THE CONTRIBUTED ASSETS, THE ASSUMED
LIABILITIES, THE COMPANY OR THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS AND THE CONVEYANCE DOCUMENTS, AND HEREBY EXPRESSLY
DISCLAIM ANY IMPLIED WARRANTIES, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AN ORDINARY PURPOSE, TITLE
OR NON-INFRINGEMENT, OR VALUE.
 
3.2 Representations and Warranties of POS-Minerals. POS-Minerals represents and
warrants to the Company and the GMO Parties, as of the Closing Date (except to
the extent such representation and warranty specifically speaks as of a
different date), as follows:
 
(a) Power and Authority of POS-Minerals. POS-Minerals:
 
(i) is a corporation duly organized, validly existing and in good standing under
the Laws of the State of Delaware, U.S.;
 
(ii) is qualified to do business and is in good standing in those states where
necessary in order to carry out its obligations under this Agreement and the
other Transaction Documents to which it is or will be a party; and
 
(iii) (A) has all requisite corporate power and authority to enter into, and to
perform its obligations under, this Agreement and the other Transaction
Documents to which it is or will be a party, and (B) the execution and delivery
by it of this Agreement and the other Transaction Documents to which it is or
will be a party, and the performance by it of its obligations hereunder and
thereunder, have been duly authorized by all corporate action on the part of
POS-Minerals.
 
CONTRIBUTION AGREEMENT; Page 25

--------------------------------------------------------------------------------


 
(b) Validity. This Agreement and the other Transaction Documents to which
POS-Minerals is or will be a party, have or will at the Closing be duly executed
and delivered by POS-Minerals, and, assuming the due execution and delivery by
each other party thereto, constitutes or will constitute, as applicable,
POS-Mineral’s legal, valid and binding obligation, enforceable against
POS-Minerals in accordance with their respective terms, except as such
enforceability may be affected by applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights generally, or
by general principles of equity.
 
(c) Authorizations and Governmental Approvals. Except for those Authorizations
or Government Approvals that have been obtained or made, no Authorization or
Government Approval is required in connection with the execution, delivery or
performance by POS-Minerals of this Agreement or any other Transaction Documents
to which it is or will be a party, or the consummation of the transactions
provided for herein and therein by POS-Minerals.
 
(d) No Conflicts. The execution and delivery by POS-Minerals of this Agreement
does not, the execution and delivery by POS-Minerals of the other Transaction
Documents to which it is a party will not, and the performance by POS-Minerals
of its obligations hereunder and thereunder and the consummation of the
transactions provided for herein and therein, will not, (i) violate or conflict
with any provision of its Governing Documents, (ii) violate any of the terms,
conditions, or provisions of any Law or Government Approval to which
POS-Minerals is subject or by which it or any of its assets is bound, or (iii)
result in a violation or breach of, or (with or without the giving of notice or
lapse of time or both) constitute a default (or give rise to any right of
termination or cancellation) under, or give rise to or accelerate any material
obligation under, or pursuant to, any material contract, agreement, lease,
Permit or other agreement to which it is a party or by which it or any of its
assets is bound.
 
(e) Brokers’ and Finders’ Fees. There is no broker, finder, investment banker,
or similar intermediary that has been retained by, or is authorized to act on
behalf of, POS-Minerals or any of its Affiliates or any of their respective
officers or directors who is or will be entitled to any fee or commission in
connection with this Agreement or the other Transaction Documents, which fee or
commission could be or become a liability of the Company or any GMO Party.
 
(f) Investment Intent. POS-Minerals is not acquiring the Eureka POS LLC Interest
with a view to or for sale in connection with any distributions thereof within
the meaning of the Securities Act.
 
(g) Legal Proceedings. There is no Legal Proceeding pending, or to the Knowledge
of POS-Minerals, threatened, against POS-Minerals or any of its Affiliates that
(i) questions the validity of any of the Transaction Documents or the right of
POS-Minerals to enter into any Transaction Document or to consummate the
transactions provided for herein or therein or, (ii) if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
POS-Minerals to consummate the transactions provided for in this Agreement and
the other Transaction Documents or to perform its obligations hereunder or
thereunder.
 
CONTRIBUTION AGREEMENT; Page 26

--------------------------------------------------------------------------------


 
(h) Knowledge of Breach. POS-Minerals has no Knowledge of any breach by any
other Party of such other Party’s representations and warranties, covenants or
agreements set forth in this Agreement, or any event, circumstance or occurrence
that, with notice or the passage of time, would be a breach by any such other
Party of any of its representations and warranties, covenants or agreements set
forth in this Agreement.
 
(i) OFAC.  To the Knowledge of POS-Minerals, neither POS-Minerals nor any of its
Affiliates is a Person with whom the GMO Parties or the Company are restricted
from doing business with under regulations of OFAC (including, those named on
OFAC’s  Specially Designated and Blocked Persons list as of the date hereof) or
under any related Law, including, the Executive Order 13224 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism, dated September  23, 2001, issued by the President of the
U.S., or other similar Law.
 
(j) Independent Investigation. POS-MINERALS HAS UNDERTAKEN ITS OWN INVESTIGATION
OF THE CONTRIBUTED ASSETS, THE ASSUMED LIABILITIES, THE BANKABLE FEASIBILITY
STUDY AND THE PROJECT, AND HAS MADE ITS OWN DECISION TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND TO
CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
 
(k) Limitations. EXCEPT FOR THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS EXPRESSLY SET FORTH IN THIS AGREEMENT, POS-MINERALS MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AT LAW
OR IN EQUITY, WITH RESPECT TO THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS AND THE CONVEYANCE DOCUMENTS, AND HEREBY
EXPRESSLY DISCLAIMS MAKING ANY IMPLIED WARRANTIES, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR AN ORDINARY
PURPOSE, TITLE OR NON-INFRINGEMENT, OR VALUE.
 
ARTICLE IV
COVENANTS
 
4.1 Confidentiality. Each Party shall keep confidential, shall cause its
Affiliates to keep confidential, and shall instruct its officers, directors,
employees and advisors to keep confidential, (a) all Confidential Information
regarding the Company to the extent either Nevada Moly or POS-Minerals is
required to keep such Confidential Information confidential pursuant to
Section 16.4 of the LLC Agreement, and (b) any due diligence material and
information received from any other Party in connection with the execution and
delivery of this Agreement and the consummation of the transactions provided for
in this Agreement, pursuant to the Confidentiality Agreement, which due
diligence material and information shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing.
 
CONTRIBUTION AGREEMENT; Page 27

--------------------------------------------------------------------------------


 
4.2 Expenses; Transfer Taxes.
 
(a) General Moly shall be liable for and pay all Taxes imposed by any Taxing
Authority arising out of, with respect to or in connection with the transfer,
assignment or conveyance to, or assumption by, the Company of the Contributed
Assets or the Assumed Liabilities.
 
(b) POS-Minerals shall be liable for and pay all Taxes imposed by any Taxing
Authority arising out of, with respect to or in connection with the POS-Minerals
Initial Contribution or the issuance to POS-Minerals of the Eureka POS LLC
Interest.
 
(c) Nevada Moly shall be liable for and pay all Taxes imposed by any Taxing
Authority arising out of, with respect to or in connection with the assignment
to Nevada Moly of the Eureka GMO LLC Interest.
 
(d) Each Party shall bear all attorneys’ fees and other costs incurred by such
Party in connection with the preparation, execution and delivery of the
Transaction Documents and the Closing.
 
4.3 Press Releases and Public Announcements. Neither POS-Minerals nor its
Affiliates, nor the GMO Parties nor their Affiliates, nor the Company nor its
Affiliates, shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
approval of General Moly or POS-Minerals, respectively; provided, that any Party
may make any public disclosure that it believes in good faith is required by
applicable Law or any listing or trading agreement concerning its publicly
traded securities or the publicly traded securities of any Affiliate of such
Party in which the disclosing Party will use commercially reasonable efforts to
advise the other Parties before making such disclosure.
 
4.4 Further Assurances. At any time or from time to time after the Closing, each
Party shall execute and deliver such other documents and instruments and take
such other actions as may be necessary or advisable to carry out their
respective obligations under this Agreement and to evidence the consummation of
the transactions provided for herein, including the contribution of the
Contributed Assets and the POS-Minerals Initial Contribution to the Company, the
assumption by the Company of the Assumed Liabilities, the assignment to Nevada
Moly of the Eureka GMO LLC Interest and the issuance to POS-Minerals of the
Eureka POS LLC Interest.
 
ARTICLE V
INDEMNIFICATION
 
5.1 Survival of Representations and Warranties. The respective representations
and warranties of the Parties contained in this Agreement or any certificate
delivered pursuant to this Agreement shall survive the Closing until 11:59 p.m.,
Denver, Colorado time, on September 30, 2009 (or, in the case of the
representations and warranties made in Section 3.1(o), until the applicable
statute of limitations has expired), provided, that the obligations to indemnify
specified in Section 5.2 shall not terminate at the time provided above if,
before such time, a notice of claim relating to Losses specifying in detail the
nature of such Losses (although the amount of Losses, if not yet determinable,
need not be specified) has been given to the GMO Parties, the Company or
POS-Minerals, as applicable. The covenants of the Parties in this Agreement
shall survive the Closing without limitation (except pursuant to their terms).
 
CONTRIBUTION AGREEMENT; Page 28

--------------------------------------------------------------------------------


 
5.2 Indemnification.
 
(a) Indemnification for the Company’s Benefit.
 
(i) Subject to the Company making a written claim for indemnification against
the GMO Parties pursuant to Section 5.3 within the survival period set forth in
Section 5.1, the GMO Parties shall jointly and severally indemnify and hold the
Company harmless from and against any and all Losses the Company may suffer,
arising out of, in the nature of, incident or relating to, resulting from or
caused by (A) the failure of any representation or warranty of the GMO Parties
set forth in Section 3.1 or 6.13 to be true and correct in all material respects
at and as of the Closing Date or (B) the breach by either of the GMO Parties of
any of their respective covenants under this Agreement in any material respect;
provided, that the GMO Parties shall not have any obligation to indemnify the
Company from and against any Losses the Company may suffer (including Losses
suffered or paid, directly or indirectly, through the application of the
Company’s assets or otherwise), arising out of, in the nature of, incident or
relating to, resulting from or caused by such failure or breach until the
Company shall have suffered Losses by reason of all such failures and breaches
in excess of one percent (1%) of the Contributed Assets Value as of the Closing
Date, after which point the GMO Parties will be obligated only to indemnify the
Company from and against such further Losses.
 
(ii) Subject to the Company making a written claim for indemnification against
POS-Minerals pursuant to Section 5.3 within the survival period set forth in
Section 5.1, POS-Minerals shall indemnify and hold the Company harmless from and
against any and all Losses the Company may suffer, arising out of, in the nature
of, incident or relating to, resulting from or caused by (A) the failure of any
representation or warranty of POS-Minerals set forth in Section 3.2 or 6.13 to
be true and correct in all material respects at and as of the Closing Date or
(B) the breach by POS-Minerals of any of its covenants under this Agreement in
any material respect provided, that POS-Minerals shall not have any obligation
to indemnify the Company from and against any Losses the Company may suffer
(including Losses suffered or paid, directly or indirectly, through the
application of the Company’s assets or otherwise), arising out of, in the nature
of, incident or relating to, resulting from or caused by such failure or breach
until the Company shall have suffered Losses by reason of all such failures and
breaches in excess of one percent (1%) of the POS-Minerals Initial Contribution,
after which point POS-Minerals will be obligated only to indemnify the Company
from and against such further Losses.
 
(b) Indemnification for the Benefit of the GMO Parties. Without limiting any
right or remedy of Nevada Moly under the LLC Agreement, subject to either of the
GMO Parties making a written claim for indemnification against POS-Minerals
pursuant to Section 5.3 within the survival period set forth in Section 5.1,
POS-Minerals shall indemnify and hold each of the GMO Parties harmless from and
against any and all Losses that either of the GMO Parties may suffer, arising
out of, in the nature of, incident or relating to, resulting from or caused by
(i) the failure of any representation or warranty of POS-Minerals set forth in
Section 3.2 or 6.13 to be true and correct in all material respects at and as of
the Closing Date or (ii) the breach in any material respect by POS-Minerals of
any of its covenants under this Agreement provided, that POS-Minerals shall have
no obligation to indemnify the GMO Parties from and against any Losses that they
may suffer (including Losses suffered or paid, directly or indirectly, through
the application of their respective assets or otherwise), arising out of, in the
nature of, incident or relating to, resulting from or caused by such failure or
breach until the GMO Parties shall have suffered Losses by reason of all such
failures and breaches in excess of one percent (1%) of the POS-Minerals Initial
Contribution, after which point POS-Minerals will be obligated only to indemnify
the GMO Parties from and against such further Losses.
 
CONTRIBUTION AGREEMENT; Page 29

--------------------------------------------------------------------------------


 
(c) Indemnification for the Benefit of POS-Minerals. Without limiting any right
or remedy of either of POS-Minerals under the LLC Agreement, subject to
POS-Minerals making a written claim for indemnification against the GMO Parties
pursuant to Section 5.3 within the survival period set forth in Section 5.1, the
GMO Parties shall jointly and severally indemnify and hold POS-Minerals harmless
from and against any and all Losses that POS-Minerals may suffer, arising out
of, in the nature of, incident or relating to, resulting from or caused by (i)
the failure of any representation or warranty of the GMO Parties set forth in
Section 3.1(a) through (i), (o), (p) or (q) or Section 6.13 to be true and
correct in all material respects at and as of the Closing Date or (ii) the
breach in any material respect by either of the GMO Parties of any of their
respective covenants under this Agreement; provided, that neither of the GMO
Parties shall have no obligation to indemnify POS-Minerals from and against any
Losses that it may suffer (including Losses suffered or paid, directly or
indirectly, through the application of their respective assets or otherwise),
arising out of, in the nature of, incident or relating to, resulting from or
caused by such failure or breach until POS-Minerals shall have suffered Losses
by reason of all such failures and breaches in excess of one percent (1%) of the
POS Minerals Initial Contribution, after which point the GMO Parties will be
obligated only to indemnify POS-Minerals from and against such further Losses.
 
(d) Without limiting any of the rights and remedies of any Party under the LLC
Agreement, each Party hereby acknowledges and agrees that its sole and exclusive
remedy with respect to this Agreement, regardless of whether the relief demanded
or sought is found in contract or tort, shall be pursuant to the indemnification
provisions set forth in this Article V. In no event shall any Party be liable to
any other Party for such other Party’s (i) lost profits, loss of use or lost
revenues; (ii) diminution in value; (iii) punitive, multiple or other exemplary
damages; or (iv) any other indirect, incidental, special or consequential
Losses. Each Party waives and relinquishes claims for such lost profits, loss of
use, lost revenues, diminution in value, punitive, multiple or other exemplary
damages, other indirect, incidental special or consequential Losses.
 
(e) Pursuant to and consistent with Section 3.8(c) of the LLC Agreement, no
Person other than a Member shall have the right to enforce any obligation of a
Member to contribute capital, to fund Continuing Obligations or to reimburse any
other Member under or pursuant to the LLC Agreement or Article II of this
Agreement, and specifically no lender or other third party shall have any such
right, it being expressly understood that the capital contributions, Continuing
Obligations and reimbursement obligations of the Members under the LLC Agreement
or Article II of this Agreement shall be enforceable only by a Member. For the
avoidance of doubt, (i) Nevada Moly may enforce against POS-Minerals the
obligation of POS-Minerals under the Transaction Documents, including its
obligation to make the POS-Minerals Initial Contribution; (ii) either of the GMO
Parties may enforce against POSCAN the obligations of POSCAN under the POSCAN
Guaranty; and (iii) POS-Minerals may enforce against the GMO Parties (A) their
respective obligations under the Transaction Documents, including the
obligations of General Moly with respect to any Pending Approvals, and (B) the
obligations of General Moly and the Company under the Conveyance Documents, in
each case of the foregoing without the requirement to bring a derivative action
or to otherwise satisfy the requirements of Sections 18-1001 through 18-1004 of
the Delaware Limited Liability Company Act or other similar requirements
 
CONTRIBUTION AGREEMENT; Page 30

--------------------------------------------------------------------------------


 
5.3 Procedures.
 
(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement, such Indemnified Party shall, promptly
following the discovery of the matters giving rise to any Loss, notify the
Indemnifying Party in writing of such Indemnified Party’s claim for
indemnification for such Loss, specifying in reasonable detail the nature of
such Loss and the amount of the liability estimated to accrue therefrom;
provided, that such Indemnified Party’s failure to so notify such Indemnifying
Party shall not release such Indemnifying Party, in whole or in part, from its
obligations under this Article V, except to the extent (and solely to the
extent) that such Indemnifying Party will have been actually prejudiced as a
result of such failure. Thereafter, such Indemnified Party shall deliver to such
Indemnifying Party, within five (5) Business Days after such Indemnified Party’s
receipt of such request, all information and documentation reasonably requested
by such Indemnifying Party with respect to such Loss.
 
(b) If any third party notifies an Indemnified Party with respect to any matter,
claim, investigation, action, suit, charge, complaint, demand or other Legal
Proceeding, whether pending or threatened (an “Action”), that may give rise to a
claim for indemnification under this Article V, then such Indemnified Party
shall promptly give notice of the Action to the Indemnifying Party pursuant to
Section 6.5; provided, however, that such Indemnified Party’s failure to so
notify such Indemnifying Party of any Action shall not release such Indemnifying
Party, in whole or in part, from its obligations under this Article V, except to
the extent (and solely to the extent) that such Indemnified Party’s failure to
so notify actually prejudices such Indemnifying Party’s ability to defend
against such Action.
 
(c) An Indemnified Party may, at the sole expense and liability of the
Indemnifying Party, exercise full control of the defense, compromise or
settlement of any such Action, unless, at any time within 30 days after such
Indemnified Party has given notice to such Indemnifying Party of the Action,
such Indemnifying Party (i) delivers a written confirmation to such Indemnified
Party that the indemnification provisions of Section 5.2 are applicable to such
Action and that, subject to the other provisions of this Article V, such
Indemnifying Party shall indemnify such Indemnified Party in respect of such
Action pursuant to the terms of Section 5.2, (ii) notifies such Indemnified
Party in writing of such Indemnifying Party’s intention to assume the defense
thereof and thereafter conducts the defense actively and diligently and (iii)
retains legal counsel reasonably satisfactory to such Indemnified Party to
conduct the defense of such Action. Notwithstanding anything to the contrary in
the immediately preceding sentence, such Indemnifying Party shall not have any
right to assume the defense of such Action, if (1) such Action seeks an
injunction or other equitable relief and not money damages only, or (2) the
settlement or compromise of, or an adverse Judgment with respect to, such Action
is, in the good faith judgment of such Indemnified Party, likely to establish a
precedent, custom or practice materially adverse to the continuing business
interests or the reputation of such Indemnified Party.
 
CONTRIBUTION AGREEMENT; Page 31

--------------------------------------------------------------------------------


 
(d) The Indemnified Party and the Indemnifying Party shall use their
commercially reasonable efforts to cooperate with the Party assuming the
defense, compromise or settlement of any such Action in accordance herewith in
any manner that such Party reasonably may request. If such Indemnifying Party
assumes the defense of any such Action, such Indemnified Party shall have the
right to employ separate counsel and to participate in (but not control) the
defense, compromise or settlement thereof, but the fees and expenses of such
counsel shall be the expense of such Indemnified Party unless (i) such
Indemnifying Party has specifically agreed to pay such fees and expenses or (ii)
such Indemnified Party has been advised by its counsel that there may be one or
more legal defenses from claims available to it that are different from or
additional to those available to such Indemnifying Party or that there may be a
conflict of interest between such Indemnifying Party and such Indemnified Party
in the conduct of the defense of such Action (in either of which cases such
Indemnifying Party shall not have the right to direct the defense, compromise or
settlement of such Action on behalf of such Indemnified Party), and in any such
case the reasonable fees and expenses of such separate counsel shall be borne by
such Indemnifying Party, it being understood and agreed, however, that such
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for such Indemnified Party. No such
Indemnified Party shall settle or compromise or consent to entry of any Judgment
with respect to any such Action for which it is entitled to indemnification
hereunder without the prior written consent of such Indemnifying Party, unless
such Indemnifying Party fails to assume control of such Action in the manner
provided in Section 5.3(c). Such Indemnifying Party shall not, without the
written consent of such Indemnified Party, settle or compromise or consent to
entry of any Judgment with respect to any such Action (1) in which any relief
other than the payment of money damages is or may be sought against such
Indemnified Party, or (2) that does not include as an unconditional term thereof
the giving by the claimant, party conducting such investigation, plaintiff or
petitioner to such Indemnified Party of a release from all liability with
respect to such Action.
 
5.4 Insurance Proceeds. Notwithstanding anything to the contrary in the other
provisions of this Article V, the amount that an Indemnifying Party may be
required to pay to an Indemnified Party pursuant to this Article V shall be
reduced (retroactively, if necessary) by any insurance proceeds or refunds
actually recovered by or on behalf of the applicable Indemnified Party in
reduction of the related Losses (on an after Tax basis). If any Indemnified
Party receives the payment required by this Article V from such Indemnifying
Party in respect of Losses and subsequently receives insurance proceeds in
respect of such Losses, then such Indemnified Party shall promptly repay to such
Indemnifying Party a sum equal to the amount of such insurance proceeds or
refunds actually received, net of costs and expenses and on an after Tax basis,
but not exceeding the amount paid by such Indemnifying Party to such Indemnified
Party in respect of such Losses. No representation, warranty, covenant or
agreement contained in this Agreement is for the benefit of any insurer.
 
CONTRIBUTION AGREEMENT; Page 32

--------------------------------------------------------------------------------


 
5.5 Obligations of General Moly and Nevada Moly. General Moly shall be jointly
and severally liable with Nevada Moly for all payment and performance
obligations hereunder, which liability of General Moly shall be as a primary
obligor and not as a secondary obligor or a surety. To the extent required by
Law for the Parties to enforce the obligations of General Moly described in this
Section 5.5, each of General Moly and Nevada Moly hereby waives (i) the right to
require POS-Minerals to proceed against Nevada Moly and (ii) presentment, demand
for payment or performance (including diligence in making demands hereunder),
notice of dishonor or nonperformance, protest, acceptance and notice of
acceptance of this guarantee, and all other notices of any kind. The liability
of General Moly hereunder is independent of and not in consideration of or
contingent upon the liability of Nevada Moly or any other Party and a separate
action or actions may be brought and prosecuted against General Moly, whether
any action is brought or prosecuted against Nevada Moly or any other Party or
whether Nevada Moly or any other Party is joined in any such action or actions.
 
ARTICLE VI
MISCELLANEOUS
 
6.1 Entire Agreement; Successors and Assigns. This Agreement (together with the
Schedules and Exhibits hereto) and the other Transaction Documents contain, and
are intended as, a complete statement of all of the terms of the agreements
among the Parties with respect to the matters provided for herein and therein,
and supersede and discharge any previous agreements and understandings between
the Parties with respect to those matters. This Agreement shall be binding upon
and inure to the benefit of the respective successors and permitted assigns of
the Parties. In the event of any conflict between this Agreement and any other
Transaction Document, the terms of this Agreement shall be controlling.
 
6.2 Governing Law; Language. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, U.S. without regard to any
choice or conflicts of law provision or rule that would cause the application of
the Laws of any jurisdiction other than the State of Delaware. This Agreement
has been negotiated and executed by the Parties in English. In the event any
translation of this Agreement is prepared for convenience or any other purpose,
the provisions of the English version shall govern.
 
6.3 Resolution of Disputes. Except as provided in Section 2.4 of this Agreement
or except as provided in any other Transaction Document with respect to such
other Transaction Document, any controversy, claim or dispute between or among
two or more of the Parties (but excluding any controversy, claim or dispute to
which all of the parties thereto are any of the GMO Parties and their Affiliates
or any controversy, claim or dispute to which all of the parties thereto are any
of POS-Minerals and its Affiliates) arising out of, relating to or in connection
with this Agreement or any other Transaction Document shall be exclusively and
finally settled pursuant to and in accordance with Article XV of the LLC
Agreement; provided that any controversy, claim or dispute between or among such
Parties that is referred to this Section 6.3 pursuant to Section 2.4(c) shall be
finally settled pursuant to and in accordance with Section 15.3 of the LLC
Agreement (without the necessity of conducting executive mediation pursuant to
Section 15.2 of the LLC Agreement). Without limiting the generality of the
foregoing, the following shall be considered controversies, claims or disputes
for this purpose: (a) all questions relating to the interpretation or breach of
this Agreement or any other Transaction Document, (b) all questions relating to
any representations, negotiations and other proceedings leading to the execution
hereof or thereof and (c) all questions as to whether the right to arbitrate any
such question exists.
 
CONTRIBUTION AGREEMENT; Page 33

--------------------------------------------------------------------------------


 
6.4 Headings. The subject headings of the Articles, Sections and Subsections of
this Agreement and the Paragraphs and Subparagraphs of the Exhibits and
Schedules to this Agreement are included for purposes of convenience only, and
shall not affect the construction or interpretation of any of its provisions.
 
6.5 Notices. All notices and other communications hereunder shall be in writing
and shall be delivered personally, telecopied (if receipt of which is confirmed
by the Person to whom sent), or sent by internationally recognized overnight
delivery service to the Parties at the following addresses (or to such other
Person or address for a Party as specified by such Party by like notice) (notice
shall be deemed given and received upon receipt, if delivered personally, by
overnight delivery service or by telecopy, or on the third Business Day
following mailing, if mailed, except that notice of a change of address shall
not be deemed given and received until actually received):
 

(a)
If to General Moly or Nevada Moly, to it at:

 
General Moly, Inc.
1726 Cole Blvd., Suite 115
Lakewood, CO 80401
United States of America
303-928-8599
Attention: Chief Executive Officer
Telecopier: +1 (303) 928-8598


with a copy to:


Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203
United States of America
Attention: Frank Erisman, Esq.
Telecopier: +1 (303) 866-0200
 
CONTRIBUTION AGREEMENT; Page 34

--------------------------------------------------------------------------------


 

(b)
If to POS-Minerals, to it at:

 
POS-Minerals Corporation
PO Box 11617
Suite 2350-650 W. Georgia Street
Vancouver BC
Canada
V6B 4N9
Attention: Myoung-Kyun Kim, President
Telecopier: +1 (604) 669-5805


with a copy to:


Holland & Hart
555 17th Street, Suite 3200
Denver, Colorado 80202
United States of America
Attention: Robert Bassett, Esq.
Telecopier: +1 (303) 290-1606



(c)
If to the Company, to it at:

 
Eureka Moly, LLC
c/o General Moly, Inc.
1726 Cole Blvd., Suite 115
Lakewood, CO 80401
United States of America
303-928-8599
Attention: Chief Executive Officer of Manager
Telecopier: +1 (303) 928-8598


with a copies to:


Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203
United States of America
Attention: Frank Erisman, Esq.
Telecopier: +1 (303) 866-0200
 
CONTRIBUTION AGREEMENT; Page 35

--------------------------------------------------------------------------------


 
and


Holland & Hart
555 17th Street, Suite 3200
Denver, Colorado 80202
United States of America
Attention: Robert Bassett, Esq.
Telecopier: +1 (303) 290-1606


6.6 Severability. If at any time any covenant or provision contained herein is
deemed in a final ruling of a court or other body of competent jurisdiction to
be invalid or unenforceable, such covenant or provision shall be considered
divisible and such covenant or provision shall be deemed immediately amended and
reformed to include only such portion of such covenant or provision as such
court or other body has held to be valid and enforceable; and the Parties agree
that such covenant or provision, as so amended and reformed, shall be valid and
binding as though the invalid or unenforceable portion had not been included
herein. Amendment;
 
6.7 Waiver. No provision of this Agreement may be amended or modified except by
an instrument or instruments in writing signed by the Parties and designated as
an amendment or modification. No waiver by any Party of any provision of this
Agreement shall be valid unless in writing and signed by the Party making such
waiver and designated as a waiver. No failure or delay by any Party in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof or the exercise of any
other right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy. No waiver of any provision hereof
shall be construed as a waiver of any other provision.
 
6.8 Assignment and Binding Effect. No Party may assign any of its rights or
delegate any of its obligations under this Agreement without (a) the prior
written consent of the other Parties, and (b) the complete written assumption by
the assignee of all of the obligations of the assignor under this Agreement. All
of the terms and provisions of this Agreement shall be binding on, and shall
inure to the benefit of, the respective successors and permitted assigns of the
Parties.
 
6.9 No Benefit to Others. Except as expressly set forth herein, the
representations, warranties, covenants and agreements contained in this
Agreement are for the sole benefit of the Parties and their respective
successors and permitted assigns hereunder, and they shall not be construed as
conferring and are not intended to confer any rights, remedies, obligations or
liabilities on any other Person, unless such Person is expressly stated herein
to be entitled to any such right, remedy, obligation or liability.
 
6.10 Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
 
CONTRIBUTION AGREEMENT; Page 36

--------------------------------------------------------------------------------


 
6.11 Rules of Construction. The Parties agree that they have been represented by
counsel during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any Law or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the Party drafting such agreement or document.
 
6.12 No Partnership. No provision of this Agreement creates a partnership or
joint venture between or among the Parties or makes any Party the agent of any
other Party for any purpose. No Party has the authority or power to bind, to
contract in the name of, or to create any liability for any other Party in any
way or for any purpose.
 
6.13 No Sovereign Immunity. Each Party represents and warrants that it is
subject to civil and commercial Law with respect to its obligations under the
Transaction Documents to which it is a party, that the making and performance of
the Transaction Documents to which it is a party constitute private and
commercial acts rather than governmental or public acts and that neither such
Party nor any of its properties or revenues has any right of immunity from suit,
court, jurisdiction, attachment before judgment, attachment in aid of execution
of a judgment, set-off, execution of a judgment or from any other legal process
with respect to its obligations under the Transaction Documents. To the extent
that a Party may hereafter be entitled, in any jurisdiction in which any
judicial proceedings or arbitrations may at any time be commenced with respect
to the Transaction Documents to which it is a party, to claim for itself or its
revenues or assets any such immunity, and to the extent that in any such
jurisdiction there may be attributed to such Party an immunity (whether or not
claimed), such Party hereby irrevocably agrees not to claim and hereby
irrevocably waives such immunity. The foregoing waiver of immunity shall have
effect under the U.S. Foreign Sovereign Immunities Act of 1976.
 
6.14 Legal Relationships. POS-Minerals and POSCAN acknowledge and agree that
Holme Roberts & Owen LLP and Hull & Branstetter Chartered have represented
General Moly, Nevada Moly and their respective Affiliates in connection with the
Transaction Documents. In no event shall an attorney-client relationship be
deemed to exist between Holme Roberts & Owen LLP or Hull & Branstetter
Chartered, on the one hand, and POS-Minerals, POSCAN or any of their respective
Affiliates, on the other hand. General Moly and Nevada Moly acknowledge and
agree that Holland & Hart LLP has represented POS-Minerals, POSCAN and their
respective Affiliates in connection with the Transaction Documents. In no event
shall an attorney-client relationship be deemed to exist between Holland & Hart
LLP, on the one hand, and General Moly, Nevada Moly or any of their respective
Affiliates, on the other hand. The Parties agree and irrevocably consent that
Holme Roberts & Owen LLP’s, Hull & Branstetter Chartered’s and Holland & Hart
LLP’s respective attorney-client relationships with the Persons described in
this Section 6.14 shall not disqualify any of such firms from providing legal
advice and legal services to the Company upon request in matters related or
unrelated to any of this Agreement and the other Transaction Documents or
otherwise, and that such firms’ attorney-client relationship with the Company,
if any, shall not disqualify such firm from providing legal advice and legal
services to any such Persons in matters related or unrelated to any of this
Agreement and the other Transaction Documents or otherwise; provided, that (a)
in the case of a dispute between the Members or between the Company and any
Member, nothing in this Section 6.14 shall excuse the obligations of a lawyer or
any law firm to act consistent with applicable standards of professional
conduct, and (b) for the avoidance of doubt, in any dispute between one or more
Members, on the one hand, and the Company, on the other hand, none of the
foregoing law firms shall represent both a Member and the Company in such
dispute.
 
[Signatures on Next Page]
 
CONTRIBUTION AGREEMENT; Page 37

--------------------------------------------------------------------------------




Exhibit 10.20
Execution Version
 
The Parties have executed this Agreement as of date first set forth above, to be
effective as of the date first above written.


GENERAL MOLY, INC.,
a Delaware corporation
   
By:
/s/ Bruce D. Hansen
Name:
Bruce D. Hansen
Title:
Chief Executive Officer
   
NEVADA MOLY, LLC,
a Delaware limited liability company
   
By:
/s/ Bruce D. Hansen
Name:
Bruce D. Hansen
Title:
Chief Executive Officer
   
EUREKA MOLY, LLC,
a Delaware limited liability company
   
By:
NEVADA MOLY, LLC,
 
a Delaware limited liability company, its manager
   
By:
/s/ Bruce D. Hansen
Name:
Bruce D. Hansen
Title:
Chief Executive Officer
   
POS-MINERALS CORPORATION,
a Delaware corporation
   
By:
/s/ Myoung-Kyun Kim
Name:
Myoung-Kyun Kim
Title:
President and Secretary



CONTRIBUTION AGREEMENT; SIGNATURE PAGE


--------------------------------------------------------------------------------



EXHIBIT F


EXAMPLE CALCULATION OF PRE-CLOSING DATE PAYMENT AMOUNT


Pre-Closing Date Payment Amount = 20% × (EUA – PTBA)
 
where EUA = ((07BE – 07AE) – 08PE)
 
and where PTBA = (EUA × (30% × DP))
 
PTBA = Underfunded Payment Net Tax Benefit Amount
EUA = Excess Underfunded Amount
07BE = 2007 Budgeted Expenditures ($33,859,000)
07AE = Actual 2007 Expenditures (costs incurred in 2007)
08PE = 2008 Pre-Closing Expenditures (i.e. costs that are paid in 2008 before
Closing)
DP = Deduction Percentage (i.e. percentage of 08PE that are deductible)
 
For example, if
 
07BE = $33,859,000
07AE = $13,300,000
08PE = $12,000,000
DP = 70%
 
then:
 
EUA = ($33,859,000 – $13,300,000) – $12,000,000) = $8,559,000
 
PTBA = ($8,559,000 × (30% × 70%)) = $1,797,390
 
Pre-Closing Date Payment Amount = 20% × ($8,559,000 – $1,797,390) = $1,352,322


EXHIBIT F TO CONTRIBUTION AGREEMENT
EXAMPLE CALCULATION OF PRE-CLOSING DATE PAYMENT AMOUNT
 

--------------------------------------------------------------------------------


 